Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Audrey Clement and John Reeder appeal the district court’s order granting summary judgment in favor of the Government and dismissing Clement’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Clement and Reeder’s motion for a stay pending appeal and affirm for the reasons stated by the district court. Clement v. LaHood, No. 1:09-cv-01056-CMH-IDD, 2010 WL 1779701 (E.D.Va. Apr. 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the *860materials before the court and argument would not aid the decisional process.

AFFIRMED.